                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )                 4:06CR3145
                                          )
              v.                          )
                                          )
O’DARI ZANDAGHE WILEY,                    )                   ORDER
                                          )
                    Defendant.            )
                                          )


      IT IS ORDERED that:

       (1)    The defendant’s unopposed motion to continue deadline (filing no. 147)
is granted.

       (2) The defendant, through counsel, has until December 2, 2019, to file a
motion for relief and supporting brief concerning the revised 2019 First Step Act
retroactive sentencing worksheet (filing no. 144).

      (3)     The government shall have until January 3, 2020, to submit a brief in
response.

       (4) When the briefing is complete, I will consider the matter under submission.
I will order oral argument if I think necessary or either party requests it.

      (5)     The Clerk shall mail a copy of this order to the defendant.

      DATED this 30th day of October, 2019.

                                        BY THE COURT:
                                        s/ Richard G. Kopf
                                        Senior United States District Judge
